United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE NAVY,
CHARLESTON NAVAL SHIPYARD,
Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 08-1921
Issued: May 12, 2009

Oral Argument April 2, 2009

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 30, 2008 appellant filed a timely appeal of the May 5, 2008 nonmerit decision of
the Office of Workers’ Compensation Programs, which denied his April 18, 2008 request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board does not have
jurisdiction over the merits of the claim.1
ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for merit
review under 5 U.S.C. § 8128(a) as untimely and not demonstrating clear evidence of error.

1

The last merit decision was issued on October 29, 1993, which is more than one year prior to the filing of the
current appeal.

FACTUAL HISTORY
This case was previously on appeal. Appellant, a 64-year-old retired wharf builder,
sustained injuries at work on August 24, 1987 when he was struck by a falling scaffold. His
claim was accepted for contusions to the left shoulder, forearm and hip, as well as aggravation of
preexisting disc herniation at L4-5. Appellant underwent surgery for his lumbar spine in
May 1988 and April 1992.
The last merit decision in this case was issued by the Board on October 29, 1993.2 That
decision affirmed a February 21, 1992 Office decision denying appellant’s claimed recurrence of
disability beginning June 26, 1991.3 The Board also affirmed the Branch of Hearings &
Reviews’ September 2, 1992 decision finding that appellant abandoned his request for an oral
hearing, which had been scheduled for August 20, 1992.
In June 2003, appellant filed an appeal of an Office decision purportedly issued on
June 14, 2003. As there was no such decision, the Board dismissed the appeal by order dated
August 27, 2003.4 More recently, the Board issued a November 1, 2007 decision affirming the
Branch of Hearings & Reviews’ April 27, 2007 denial of a hearing request.5 Appellant requested
an oral hearing regarding a nonexistent April 13, 2007 decision.
On April 18, 2008 appellant requested reconsideration before the Office. He asked for an
oral hearing to present argument about the case. Appellant also indicated that he wanted to be
examined by an Office physician. He did not submit any additional medical evidence with his
request for reconsideration.
By decision dated May 5, 2008, the Office denied appellant’s request for reconsideration
because it was untimely and he failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act does not entitle a claimant
to a review of an Office decision as a matter of right.6 The Office has discretionary authority in
this regard and it has imposed certain limitations, one of which is that the application for
2

Docket No. 93-71 (issued October 29, 1993).

3

The Office had previously accepted a recurrence of disability beginning October 14, 1987, however, the
June 1991 recurrence was denied. Appellant currently receives a disability retirement annuity from the Office of
Personnel Management.
4

Docket No. 03-1659 (issued August 27, 2003). The Board lacked jurisdiction to hear the June 20, 2003 appeal
because the Office had not issued a final decision on June 14, 2003, nor had they issued any other final decisions
within a year prior to the filing of the appeal.
5

Docket No. 07-1482 (issued April 27, 2007). The Board’s August 27, 2003 order and its October 29, 1993 and
November 1, 2007 decisions are incorporated herein by reference.
6

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a) (2006).

2

reconsideration must be sent within one year of the date of its decision for which review is
sought.7 When a request for reconsideration is untimely, it will undertake a limited review to
determine whether the application presents “clear evidence of error” on the part of the Office in
its “most recent merit decision.”8
ANALYSIS
Appellant’s request for reconsideration was dated April 18, 2008, which is almost 15
years after the last merit decision was issued in the case.9 Because his request was untimely he
must demonstrate “clear evidence of error” on the part of the Office in denying his claim for a
recurrence of disability beginning June 26, 1991.10
Appellant did not submit any relevant medical evidence with his April 18, 2008
reconsideration. He also did not raise any specific argument with respect to his previously
denied recurrence claim. At oral argument, appellant addressed the September 1992 finding of
abandonment. However, this nonmerit issue was not subject to further review under 20 C.F.R.
§ 10.607(b). Moreover, the fact that appellant did not receive an oral hearing in 1992 has little or
no bearing on the substantive issues regarding his claim for recurrence of disability beginning
June 26, 1991. Appellant has not submitted any evidence or argument demonstrating clear
evidence of error on the part of the Office in denying his claim for recurrence of disability. As
such, the Office properly declined to reopen appellant’s case under 5 U.S.C. § 8128(a).
CONCLUSION
Appellant’s April 18, 2008 request for reconsideration was untimely and he failed to
demonstrate clear evidence of error. Therefore, he is not entitled to further merit review.

7

20 C.F.R. § 10.607(a) (2008).

8

Id. at § 10.607(b).

9

Although the Board’s October 29, 1993 decision is the latest merit decision for purposes of determining the
timeliness of the request for reconsideration, this decision is not subject to review by the Office. The latest merit
decision for purposes of review under 20 C.F.R. § 10.607 is the Office’s February 21, 1992 decision.
10

20 C.F.R. § 10.607(b). To establish clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by the Office. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive,
precise and explicit and it must be apparent on its face that the Office committed an error. See Leona N. Travis, 43
ECAB 227 (1991). It is not enough to merely show that the evidence could be construed to produce a contrary
conclusion. Id. Evidence that does not raise a substantial question concerning the correctness of the Office’s
decision is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the May 5, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

